People v El Fellah (2019 NY Slip Op 05466)





People v Fellah


2019 NY Slip Op 05466


Decided on July 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2019

Renwick, J.P., Gische, Kapnick, Singh, JJ.


9802 2746/13 9801

[*1]The People of the State of New York, Respondent,
vFaicel El Fellah, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jared Wolkowitz of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles H. Solomon, J. at plea; Eduardo Padró, J. at sentencing; Edwina G. Mendelson, J., at resentencing), rendered December 23, 2015, as amended March 2, 2016, convicting defendant of grand larceny in the fourth degree, and sentencing him to a term of one year, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 364 days, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2019
CLERK